MEMORANDUM ***
Three brothers, Gerardo Jacinto Solis-Robles, Juan Fidel Solis-Robles, and Luis Javier Solis-Robles, who are natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion for reconsideration of the BIA’s order dismissing as untimely their appeal from an immigration judge’s refusal to grant a continuance in their immigration proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252(b).
We deny the petition for review. This court lacks jurisdiction to consider petitioners’ contentions regarding the BIA’s February 16, 2000, order because petitioners did not file a timely petition for review from the February 16, 2000, order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996). Petitioners have waived review of the BIA’s February 16, 2001, order because they have not raised any contentions regarding the February 16, 2001, order in this petition for review. See id. at 1259-60.
PETITION FOR REVIEW DENIED.

 jjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.